UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1058


HELEN SINGLETARY; FAMILY ASSISTANCE MANAGEMENT SERVICES,

                Plaintiffs - Appellants,

          v.

BEAZLEY INSURANCE COMPANY, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:13-cv-01142-DCN)


Submitted:   October 27, 2014             Decided:   November 12, 2014


Before DUNCAN, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George J. Kefalos, Oana D. Johnson, GEORGE J. KEFALOS, PA,
Charleston, South Carolina, for Appellants.        Clayton B.
McCullough, MCCULLOUGH KHAN, LLC, Charleston, South Carolina;
Marc E. Rindner, Jason A. O’Brien, WILEY REIN LLP, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Helen    Singletary     and       Family     Assistance        Management

Services     appeal    the   district   court’s         orders    granting      summary

judgment in favor of Beazley Insurance Company, Inc. and denying

their motion to alter or amend the judgment pursuant to Fed. R.

Civ.    P.   59(e)    in   their   civil       action    claiming      breach    of   an

insurance policy for failure to pay and bad faith refusal to

pay.     We have reviewed the parties’ briefs and the record on

appeal and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                  Singletary v. Beazley

Ins. Co., Inc., No. 2:13-cv-01142-DCN (D.S.C. Nov. 5, 2013; Dec.

30, 2013).      We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented       in   the    materials

before   this    court     and   argument      would    not   aid     the   decisional

process.



                                                                              AFFIRMED




                                           2